--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Debt Conversion Agreement


This Debt Conversion Agreement (this “Agreement”), dated as of June 26, 2011, is
being entered into by and between Aoxing Pharmaceuticals, Inc., a Florida
corporation (the “Company”), and holders of the Notes (as defined below) of the
Company as set forth in Schedule A hereto (collectively, the “Holders”).


RECITALS


A.           On April 29, 2011, the Company and the Holders entered into certain
promissory notes as set forth on Exhibit A hereto (collectively, the “Notes”).


B.            The Company and the Holders desire to exchange the Notes for
common stock of the Company (“Common Stock”) on the terms and conditions set
forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holders hereby
agree as follows:
 
1.
EXCHANGE OF NOTES FOR COMMON STOCK.

 
(a)            Notes. Each Holder and the Company shall exchange the Notes,
together with all accrued interest and penalties owed with respect thereto, for
Common Stock.  The Holder will receive an amount of Common Stock set forth
opposite its name on Exhibit A hereto.
 
(b)          Closing. The closing (the “Closing”) of the transactions
contemplated in this Section 1 shall occur at the Company’s offices.  The date
and time of the Closing (the “Closing Date”) shall be 10:00 a.m., local time,
on July 15th, 2011
                  
(c)           Delivery. On the Closing Date, (i) each Holder shall deliver the
Notes to the Company and (ii) the Company shall exchange and deliver to the
Holders, in exchange for the Notes, the Holder Common Stock set forth on Exhibit
A, which Holder Common Stock shall be in all cases registered in the name of the
Holder. Upon Closing, the Notes will be deemed cancelled and of no further force
and effect, and the Holders shall have no rights and the Company shall have no
further obligations thereunder.
 
2.
HOLDERS’ REPRESENTATIONS AND WARRANTIES.

 
Each Holder represents and warrants to the Company:
 
(a)           Organization; Authority. If the Holder is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. If the Holder is a natural
person, he has the requisite power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out his
obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           No Public Sale or Distribution. The Holder is acquiring the Holder
Common Stock for its own account and not with a view towards, or for resale.
 
(c)           Accredited Investor Status. The Holder is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.
 
(d)           Reliance on Exemptions. The Holder understands that the Holder
Common Stock is being offered and issued to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Holder’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Holder set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Holder to acquire the Holder Common Stock.
 
(e)           Information. The Holder and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and issuance of the Holder
Common Stock which have been requested by the Holder.  The Holder and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. The Holder understands that its acquisition of the Holder Common Stock
involves a high degree of risk. The Holder has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Holder Common Stock.
 
(f)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Holder and shall constitute
the legal, valid and binding obligations of the Holder enforceable against the
Holder in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to the Holders that:
 
(a)           Organization; Authority. The Company is duly organized and validly
existing and in good standing under the laws of the jurisdiction in which it was
formed.  The Company has the requisite power and authority to enter into and
perform its obligations under this Agreement. The execution and delivery by the
Company of this Agreement, and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by the Company’s
board of directors.
 
 
(b)           Issuance of Holder Common Shares. The issuance of the Holder
Common Stock has been duly authorized and, upon issuance in accordance with the
terms of this Agreement, the Holder Common Stock shall be validly issued, fully
paid and non-assessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
4.
LEGEND

 
(a)           Legends. Each Holder understands that the certificates
representing the Common Stock shall bear any legend as required by the “blue
sky” laws of any state and a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of such stock
certificates):
 
THE COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAS BEEN ACQUIRED FOR
INVESTMENT AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. SUCH COMMON STOCK MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144
OR RULE 144A UNDER SAID ACT.
 
5.
REGISTRATION RIGHTS.

 
If, at any time prior to two (2) years following the closing of the transactions
contemplated under this Agreement as set forth in Section 1 hereof, there is not
an effective registration statement covering all of the shares of Common Stock
issuable to the Holders hereunder (the “Shares”) and the Company shall determine
to prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the
Company's stock option or other employee benefit plans, then the Company shall
deliver to each Holder a written notice of such determination and, if within
fifteen (15) days after the date of the delivery of such notice, any such Holder
shall so request in writing, the Company shall include in such registration
statement all or any part of such Shares such Holder requests to be registered;
provided, however, that the Company shall not be required to register any Shares
pursuant to this Section that are eligible for resale pursuant to Rule 144
promulgated by the Commission pursuant to the Securities Act or that are the
subject of a then effective registration statement.  Notwithstanding anything to
the contrary, if and to the extent the Company files a registration statement in
connection with a firm underwritten public offering, if the managing underwriter
of such offering determines that marketing factors require a limitation on the
number of shares to be included in such registration, then the Company shall be
required to include in such registration statement, to the extent of the amount
of securities that the managing underwriters or the lead investor, as the case
may be, advise may be sold, (a) first, the securities of the Company and (b)
second, the Shares, of the holders, on a pro rata basis, requesting registration
and whose shares the Company is obligated by contract to include in the
registration statement; provided, further, however, to the extent that all of
such Shares are not included in the initial registration statement, the Holder
shall have the right to request the inclusion of such Shares in subsequent
registration statements until all such Shares have been registered in accordance
with the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
6.
MISCELLANEOUS.

 
(a)           Governing Law; Jurisdiction; Jury Trial. The parties hereby agree
that they have chosen that all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Florida, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Florida or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Florida.
 
(b)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
(c)           Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.
 
(d)           Entire Agreement; Amendments. This Agreement and the exhibit
attached hereto supersede all other prior oral or written agreements between the
Holders, the Company, their affiliates and Persons acting on their behalf with
respect to the matters contained herein, including all agreements the Holders
have entered into with the Company or any of its subsidiaries prior to the date
hereof, and this Agreement and exhibit attached hereto contain the entire
understanding of the parties with respect to the matters covered herein and,
except as specifically set forth herein, neither the Company nor the Holders
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended or waived other than by
an instrument in writing signed by the Company and the Holders, provided that
any party may give a waiver in writing as to itself.
 
 
(e)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
 
 
(f)           Survival. The representations, warranties, agreements and
covenants shall survive the Closing but only for a period of twelve (12) months
following the Closing and thereafter shall expire and have no further force and
effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
 
(h)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
 
 [signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 





 
AOXING PHARMACEUTICALS, INC.
             
By:    /s/ Bob Ai                                                 
 
          Name: ____Bob Ai                                
 
          Title: Chief Financial Officer_____

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Holders and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 



 
HOLDERS:
 
 
Zhenjiang Yue
 
 
Name: __________________
Title:  __________________
 
Huagai Guo
 
 
Name: __________________
 
 
Yanshi Wei
 
 
Name: __________________
 
 
 
Name: __________________
 
 
Zengzhi Yang
 
 
Name: __________________
 
 
Zangni Yue
 
 
Name: __________________
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
Holder
 
$ Total Amount(1)
 
Issue Date
Holder Common
Stock to be Received
in Exchange (2)
                             
Zhenjiang Yue
  $ 2,165,875.09  
4/29/2011
802,176  
Huagai Guo
    2,270,816.89  
4/29/2011
841,043  
Yanshi Wei
    1,050,625.73  
4/29/2011
389,121  
Meiran Han
    456,496.55  
4/29/2011
169,073  
Zengzhi Yang
    94,976.46  
4/29/2011
35,176  
Zangni Yue
    528,409.06  
4/29/2011
195,707                  
Total:
  $ 6,567,199.78     2,432,296  



(1)
Calculated based on 6.4639 RMB/USD exchange rate which represents the average
RMB/USD exchange rate published by the Bank of China on June 22, 2011.

(2)           Determined based upon $2.70 per share of common stock.



--------------------------------------------------------------------------------